Appellant again urges in his motion for rehearing the points presented on original submission, and which were considered in our original opinion. The questions being of first impression in this state they had our very careful attention, and the conclusions were not announced until after mature deliberation and a number of consultations regarding them. The points are clearly set out and discussed in our former opinion and it would serve no good purpose to engage in a repetition which would be the only result of a further discussion.
Believing we reached the correct disposition of the case originally, appellant's motion for rehearing is overruled.
Overruled.